DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 12, line 4, the phrase “the BAW resonator member” should be changed to -- the BAW resonator -- to provide proper antecedent basis. 
In claim 14, line 3, the phrase “the inner resonator” should be changed to -- the inner resonator member -- to provide proper antecedent basis. 
In claim 15, line 1, it appears this claim should be depended upon claim 13 to provide antecedent basis for the phrase “the inner anchors”.  In line 4, the phrase “the resonator” should be changed to -- the BAW resonator -- for clarity and consistency.
In claim 16, line 6, the word -- an -- should be inserted before the phrase “out-of-plane resonance mode”.  
In claim 18, line 1, the phrase “an effective mass” should be changed to – the effective mass”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7-8, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0084654 (Senkal et al.).
With regards to claim 1, Senkal et al. discloses an inertial sensor comprising, as illustrated in Figures 1-29, a microelectromechanical resonator (as illustrated in Figures 3B) comprising a resonator member 10 suspended over a surface of a substrate 18 by at least one anchor (e.g. not labeled, but the multi-lines element at the end of flexural element 16 in Figure 3B is considered as this at least one anchor) that is connected to the substrate; the resonator member 10 comprising an outer frame 14 (Figures 3B,18,21A) and an inner frame 12 (Figures 3B,18,21A) that are concentrically arranged and mechanically coupled by support structures 16 extending therebetween.  (See, paragraphs [0088] to [0127]).
With regards to claim 2, Senkal et al. further discloses the at least one anchor comprises a plurality of outer anchors (e.g. not labeled, but the multi-lines elements at the end of each diagonal flexural element 16 from the outer frame 14 in Figure 3B are considered as this plurality of outer anchors) that are connected to the outer frame 14 at nodes of the resonator member 10 for an in-plane resonance mode thereof.  (See, as observed in Figures 3B,8).
With regards to claim 3, Senkal et al. further discloses the nodes of the resonator member for the in-plane resonance mode thereof coincide with nodes of the resonator member for an out-of-plane resonance mode thereof.  (See, as observed in Figures 3,8,9A,9B).
With regards to claim 7, Senkal et al. further discloses the outer and inner frames of the resonator member and the at least one anchor comprise a single-crystal semiconductor material.  (See, paragraph [0103]).
With regards to claim 8, Senkal et al. further discloses the outer frame comprises a first sidewall including first comb fingers protruding therefrom between the nodes of the resonator member for the in-plane resonance mode; a drive electrode disposed adjacent the first sidewall and comprising second comb fingers that are interdigitated with the first comb fingers to define sub-micron capacitive gaps therebetween.  (See, paragraphs [0102] to [0104]; Figures 1-14,18).

With regards to claim 18, Senkal et al. further discloses an effective mass of the resonator member is distributed such that anti-nodal points of the resonator member for the out-of-plane resonance mode thereof coincide with anti-nodal points of the resonator member for the in-plane resonance mode thereof.  (See, as observed in Figures 3,8,9A,9B).
With regards to claim 19, Senkal et al. further discloses the resonator member 10 comprises concentric frame members having annular or rectangular shapes that are mechanically coupled by beam structures 16 extending therebetween; the concentric frame members are balanced in momentum and angular momentum for the in-plane resonance mode and the out-of-plane resonance mode.  (See, as observed in Figures 3,8,9A,9B).

Claims 1-8, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0377621 (Chaumet et al.).
With regards to claim 1, Chaumet et al. discloses a MEMS comprising, as illustrated in Figures 1-21, a microelectromechanical resonator comprising a resonator member (not denoted 
With regards to claim 2, Chaumet et al. further discloses the at least one anchor A comprises a plurality of outer anchors (as observed in Figure 1) that are connected to the outer frame M2 at nodes of the resonator member for an in-plane resonance mode thereof.  (See, as observed in Figure 1)
With regards to claim 3, Chaumet et al. further discloses the nodes of the resonator member for the in-plane resonance mode thereof coincide with nodes of the resonator member for an out-of-plane resonance mode thereof.  (See, as observed in Figure 1).
With regards to claim 4, Chaumet et al. further discloses the outer frame M2 comprises a rectangular frame (as observed in Figure 1); the support structures RC comprise beam structures that mechanically couple the inner frame M1 at corners within the rectangular frame M2 (as observed in Figure 3B).
With regards to claim 5, Chaumet et al. further discloses the at least one anchor A further comprises a plurality of inner anchors (as observed in Figure 1) that are connected to the inner frame M1 at additional nodes of the resonator member for the out-of-plane resonance mode thereof that do not coincide with the nodes of the resonator member for the in-plane resonance mode thereof.  (See, as observed in Figure 1).
With regards to claim 6, Chaumet et al. further discloses the inner frame M1 comprises an annular frame such that the inner anchors are positioned within the annular frame.  (See, as observed in Figures 4,5).

With regards to claim 8, Chaumet et al. further discloses the outer frame M2 comprises a first sidewall including first comb fingers protruding therefrom between the nodes of the resonator member for the in-plane resonance mode; a drive electrode disposed adjacent the first sidewall and comprising second comb fingers that are interdigitated with the first comb fingers to define sub-micron capacitive gaps therebetween.  (See, paragraphs [0169] to [0179]; Figures 17-18).
With regards to claim 16, Chaumet et al.  discloses a MEMS comprising, as illustrated in Figures 1-21, a pitch or roll gyroscope comprising a resonator member (as illustrated in Figure 1); at least one anchor structure A connected to a substrate (paragraph [0076]) and suspending (e.g. by flexural elements RS)  the resonator member over a surface thereof such that the resonator member is decoupled from the substrate for an in-plane resonance mode thereof comprising movement parallel to the surface of the substrate and out-of-plane resonance mode thereof comprising movement non-parallel to the surface of the substrate (Figure 1); a Coriolis force on the resonator member in the in-plane resonance mode thereof coincides with deformation of the resonator member in the out-of-plane resonance mode thereof (paragraph [0092]).  (See, paragraphs [0068] to [0181]).
With regards to claim 18, Chaumet et al. further discloses an effective mass of the resonator member is distributed such that anti-nodal points of the resonator member for the out-of-plane resonance mode thereof coincide with anti-nodal points of the resonator member for the in-plane resonance mode thereof.  (See, as observed in Figure 1).
With regards to claim 19, Chaumet et al. further discloses the resonator member comprises concentric frame members having annular or rectangular shapes that are mechanically coupled by beam structures RC extending therebetween; the concentric frame .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-6, 9-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0084654 (Senkal et al.) in view of either U.S. Patent Application Publication 2015/0377621 (Chaumet et al.) or U.S. Patent Application Publication 2016/0334213 (DeWall).
With regards to claim 4, Senkal et al. further discloses the outer frame 14 comprises a rectangular frame (as observed in Figure 3B); the support structures 16 comprise beam structures that mechanically couple the inner frame 12 at sides within the rectangular frame (as observed in Figure 3B).
The only difference between the prior art and the claimed invention is the support structures comprise beam structures that mechanically couple the inner frame at corners within the rectangular frame.
Chaumet et al. discloses a MEMS comprising, as illustrated in Figures 1-21, a microelectromechanical resonator comprising a resonator member (not denoted by a reference numeral but as illustrated in Figure 1) suspended over a surface of a substrate (paragraph [0076]) by at least one anchor A that is connected to the substrate; the resonator member 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to have readily recognize the advantages and desirability of employing the support structures comprise beam structures that mechanically couple the inner frame at corners within the rectangular frame as suggested by Chaumet et al. to the system of Senkal et al. to provide a resonator structure which is symmetric with respect to the x-axis and with respect to the y-axis.  (See, paragraph [0080] of Chaumet et al.).
At the same time, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to have readily recognize the advantages and desirability of positioning the support structures 16 comprise beam structures that mechanically couple the inner frame 12 at corners within the rectangular frame 14 in lieu of on sides of the rectangular frame 14 since this is considered to have been a matter of choice possibilities of where to position the beam structures without departing from the scope of the invention.  At the same time, as illustrated in Figure 10 of Senkal et al., the inner frame 28 and the outer frame 26 are coupled at different locations by levers 30 due to its shape and without departing from the scope of the invention, namely to support the inner and outer frames.
With regards to claim 5, Senkal et al. further discloses the at least one anchor further comprises a plurality of inner anchors (e.g. not labeled, but the multi-lines elements at the end of flexural element 16 extending from the inner frame 12 in Figure 3B are considered as the plurality of inner anchors) that are connected to the inner frame at additional nodes of the 
With regards to claim 6, Senkal et al. further discloses the inner frame 12 comprises an annular frame such that the inner anchors are positioned within the annular frame.  (See, as observed in Figure 19).
With regards to claim 9, Senkal et al. further discloses the concept of obtaining quadrate signals sensed by sensing electrodes (paragraph [0117]); however, the reference does not specify such structural arrangements (the outer frame comprises second sidewalls that are slanted at an angle relative to a plane defined by a surface thereof; quadrature tuning electrodes comprising surfaces that are slanted at respective angles parallel to the angle of the second sidewalls and separated therefrom by respective sub-micron capacitive gaps) as in the claim.  However, to have set such structural characteristics and configurations as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 10, Senkal et al. discloses an inertial sensor comprising, as illustrated in Figures 1-29, a resonator apparatus (as illustrated in Figures 3B); a resonator member 10 comprising an outer resonator member 14 and an inner resonator member 12 within a perimeter of the outer resonator member that are mechanically coupled by support structures 16 extending therebetween; anchor structures (e.g. not labeled, but the multi-lines elements at the end of flexural elements 16 in Figure 3B are considered as these anchor structures) connected to a substrate 18 and suspending the resonator over a surface of the substrate.  (See, paragraphs [0088] to [0127]).
The only difference between the claimed invention and Senkal et al. is the resonator is a BAW resonator. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a BAW resonator as suggested by DeWall to the system of Senkal et al. since this is well-known concept as evidenced by DeWall and a choice possibility without departing from the scope of the invention.
With regards to claims 11-14, the claims are commensurate in scope with claims 2-5 and are rejected for the same reasons as set forth above.
With regards to claim 15, Senkal et al. further discloses the anchor structures further comprise tether structures 16 (e.g. flexural elements) extending between the outer anchors and the outer resonator member 14 and/or between the inner anchors and the inner resonator member 12 in a serpentine manner (as observed in Figure 3B) to suspend the resonator over the surface of the substrate.
With regards to claim 17, Senkal et al. does not specify such parameter (the resonator member comprises an effective mass that is distributed to provide angular momentum balancing and Coriolis coupling of greater than about two-thirds of the effective mass between the in-plane resonance mode and the out-of-plane resonance mode) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary of skill in the art before 
With regards to claim 20, Senkal et al. further discloses the at least one anchor structure comprises outer anchors that are outside of a perimeter of the resonator member and are positioned at nodal points of the resonator member for the in-plane resonance mode thereof that coincide with nodal points of the resonator member for the out-of-plane resonance mode thereof such that the outer anchors do not provide a balancing force on the resonator member .

Claims 9-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0377621 (Chaumet et al.) in view of U.S. Patent Application Publication 2016/0334213 (DeWall).
With regards to claim 9, Chaumet et al. further discloses the concept of obtaining quadrate signals sensed by sensing electrodes (paragraph [0111] to [0123]); however, the reference does not specify such structural arrangements (the outer frame comprises second sidewalls that are slanted at an angle relative to a plane defined by a surface thereof; quadrature tuning electrodes comprising surfaces that are slanted at respective angles parallel to the angle of the second sidewalls and separated therefrom by respective sub-micron capacitive gaps) as in the claim.  However, to have set such structural characteristics and configurations as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 10, Chaumet et al. discloses an inertial sensor comprising, as illustrated in Figures 1-29, a resonator apparatus comprising a resonator member (as observed in Figure 1) comprising an outer resonator member M2 and an inner resonator member M1 within a perimeter of the outer resonator member that are mechanically coupled by support structures RC extending therebetween; anchor structures A connected to a substrate (paragraph [0076]) and suspending the resonator over a surface of the substrate.  (See, paragraphs [0068] to [0181]).
The only difference between the claimed invention and Chaumet et al. is the resonator is a BAW resonator. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a BAW resonator as suggested by DeWall to the system of Chaumet et al. since this is well-known concept as evidenced by DeWall and a choice possibility without departing from the scope of the invention.
With regards to claims 11-14, the claims are commensurate in scope with claims 2-5 and are rejected for the same reasons as set forth above.
With regards to claim 15, Chaumet et al. further discloses the anchor structures A further comprise tether structures RS extending between the outer anchors A and the outer resonator member M2 and/or between the inner anchors A and the inner resonator member M1 in a serpentine manner to suspend the resonator over the surface of the substrate.
With regards to claim 17, Chaumet et al. does not specify such parameter (the resonator member comprises an effective mass that is distributed to provide angular momentum balancing and Coriolis coupling of greater than about two-thirds of the effective mass between the in-plane resonance mode and the out-of-plane resonance mode) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary of skill in the art before 
With regards to claim 20, Chaumet et al. further discloses the at least one anchor structure comprises outer anchors that are outside of a perimeter of the resonator member and are positioned at nodal points of the resonator member for the in-plane resonance mode thereof that coincide with nodal points of the resonator member for the out-of-plane resonance mode thereof such that the outer anchors do not provide a balancing force on the resonator member .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Schofield, Kempe, Painter, are related to MEMS resonator comprising an outer element and an inner element for determining in-plane movement and out-of-plane movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 







/HELEN C KWOK/Primary Examiner, Art Unit 2861